Title: John Quincy Adams to Abigail Adams, 14 August 1790
From: Adams, John Quincy
To: Adams, Abigail


My dear Madam.
Boston August 14th: 1790.
I received on Commencement day, your obliging favour of the 11th: of last month, and should have replied to it before this time, had I not been constantly employ’d in making and executing my arrangements for my removal to this place. For kind wishes which you are pleased to express for my welfare and happiness, I can only return the sincerest assurances of gratitude; Thanks, are called the exchequer of the poor, but there are favours, (and such must be those from Parents to their children) which can admit of compensation from no other fund. To improve for my own benefit the advantages which I owe to the goodness of my Parents, is all they require of me; and I can only lament, that so great a length of time must necessarily elapse before I can demonstrate by the Event that their labours have not been in vain.
I have this week opened an Office, in the front Room of your house in Court Street, from which place I now write. I have but little expectations at present from business, and I am sometimes tempted to regret, that I came to a place where the profession is so much crowded, and where my expences must be considerable. The only thing that keeps me here is that I know not of a more advantageous Situation; and if Fortune should be disposed to befriend me, she will have a larger scope here, than she could have in the woods. My anxiety will be very great, untill I shall stand upon my own ground. At my time of life it is a grievous mortification to be dependant for a subsistence even though it be upon a Parent.
With respect to the horse, I have ventured to keep him here notwithstanding your direction upon a proposal of Doctor Welsh, and shall keep him untill I have your further commands. The Doctor has a very good Stable, and a boy who can take care of the horse. He has offered to stable the horse, and to be at one half the expence of keeping him for the occasional use of him, as he does not keep an horse at present himself. This will I think render it less expensive than it would be to keep him at Braintree; and it is very probable to me that the necessary occasions upon which I shall want an horse, would in the course of a year, amount to a greater sum in the hire of horses, than the keeping of this one, upon these terms. If however you should be of a different opinion, I will send him to Braintree immediately upon receiving your instructions so to do.
You will have heard before this that Miss Nancy Quincy is married, to Mr Packard, and thus you will perceive your darling project for the advancement of your Son blasted even before the bud.—
Indeed Madam I hope you will not think the worse of your Son, if he assures you that he never will be indebted to his wife for his property. I once seriously thought that I should easily be enabled to make matrimony an instrument of my Avarice or my Ambition. But really it is not so, and I am fully perswaded like Sancho, that if it should rain mitres in this way, there would be never an one to fit my head.
I know not of any news. The principal topic of conversation this week has been the arrival of the Columbia from an expedition which has carried her round the world. The adventurers after having their expectations raised to the highest pitch, were utterly disappointed; and instead of the immense profits upon which they had calculated, will scarcely have their outsets refunded to them. This failure has given universal astonishment, and is wholly attributed to the Captain, whose reputation now remains suspended between the qualifications of egregious knavery and of unpardonable stupidity. Mr. Barrell, I am informed is not discouraged, but, intends to make the experiment once more, and if he should not meet with any body disposed to second him they say he will undertake it at his single risk and expence.— The people of this vessel have brought home a number of curiosities similar to those which you have seen at Sir Ashton Lever’s Museum. They have likewise brought a native of the Sandwich Islands, who bound himself as a servant to one of the passengers. He was paraded, up and down our Streets yesterday, in the dress of his Country; and as he speaks our Language has been conversed with by many Gentlemen in this Town.— One of the passengers it is said, has kept a very accurate Journal of the Voyage, and proposes to extract from it a relation for publication. It will probably be curious; though among uncivilized and barbarous Nations it appears to me the observations of travellers, must generally consist chiefly in a repetition of what was noticed by the first adventurer who discovered them. The situation of a Country, and whatever relates to inanimate matter continues the same. The peculiarities of the animal Creation when once remarked, seldom afford any further field for information.— It is from Man that we must always derive our principal source of entertainment and instruction. And although the knowledge of the human heart may perhaps be promoted by inferences drawn from the manners and customs of a people newly discovered, yet the savage Inhabitants of a petty Island, cannot have many customs or opinions which may not be discoverable to the first Man who becomes acquainted with them;
I wish to be remembered affectionately to all my friends with you. I shall write to my brother Charles as soon as I have the courage; which will be when I shall be able to inform him that I have one Client.
I am your affectionate Son.
J. Q. Adams.
